Spencer, Ch. J. delivered the opinion of the Court.
Two questions have been made, 1. Whether the written admission by Hackley, one of the admistrators, in August, 1816, is conclusive evidence of the debt;, and, 2. Whether the notes of Hackley, under the circumstances of the case, are to be regarded as an extinguishment or satisfaction of the debt against the intestate ?
There can be no doubt, that if administration be granted to several persons, either of them has authority to receive any debt due to the intestate; and, in general, the powers of an administrator, where there are several, is equal to that of an executor, under the same circumstances; but a single administrator or executor, where there is a plurality of them, cannot create a debt, against the intestate, where none existed. In the case of Elwell v. Quack, (1 Sir. 20.) one of three executors gave a warrant of attorney to confess judgment against all of them, and judgment was entered against all, de bonis testatoris, which was set aside on motion, for they may sever in their pleas, and the one most beneficial to the estate shall prevail. The admission by Hackley, of the existence of the debt, did not conclude Ford from showing that it had been paid. To maintain the contrary, would be subjecting the estate of an intestate to entire destruction, if one of the administrators is. faithless to his trust. The issue *278in this case is joined on the plea of one of the administra^ors, an(j ¡t was competent for him to make any defence under the issue, showing that there was no debt due to the plaintiffs, or that it had been extinguished.
The acceptance of a negotiable note for an antecedent debt, will not extinguish such debt, unless it is expressly agreed, that it is received as a payment. This point has been frequently so ruled in this Court. (11 Johns. Rep. 414. and the cases there cited.) The facts in this case are extremely strong to show that Hackley’s notes were received in payment of the debt due from the intestate. But there is another view of the subject, which I apprehend is decisive against the plaintiffs; they accepted Hackley’s note in 1813, for the balance of the debt due from the intestate, and gave him a receipt in full, in consequence of his having given the note ; and it appears that Hackley having assumed to pay this debt, he received the moneys of the estate to the amount of the debt assumed, in order to pay it; and it is fairly to be inferred, that Hackley thus received the moneys of the estate, because he had given to the plaintiffs his note and taken their receipt in full. Hackley’s note was good, and continued to be so, for three years after; in the mean time, the plaintiffs again extended the credit given to him. At any time from 1813 to 1816, the plaintiffs, by pressing Hackley, might have received the money ; but now, by the insolvency of Hackley, either the plaintiffs or the intestate’s estate must lose the debt.
The case of Arnold v. Camp, (12 Johns. Rep. 409.) is very much in point; there the plaintiff held the promissory note of Camp and Downing, who were partners ; the partnership note was given up by the plaintiffs, and one of the partners, Downing, gave his own note to the plaintiff; and it appeared that Camp had given Downing property to take up the partnership note. We held, that the individual note of Downing was intended to be given, and was actually received, in satisfaction of the partnership note; and several cases are there referred to by the late Chief Justice in support of the principle. In Cheever v. Smith and others, (15 Johns. Rep. 276.) this principle was adopted, that if a snanjdeals with another’s agent, and gives the agent a receipt *279for a sum of money which the agent has a right to pay, and on the faith of that receipt the principal settles with the agent, and allows the sum paid, the party giving the receipt cannot lie by, until after a settlement between the principal and agent, and then charge the principal with the same sum again. And where both parties are equally blameless, and a loss is to be sustained by one of them, it must fall on him who occasioned it. That principle is applicable here, for the administrators are agents, appointed by law, to administer upon the estate of the intestate, to collect his debts and pay them. When, therefore, Hackley, one of the administrators, produced to his co-administrators, evidence that the plaintiffs had received his note' in full of his demands on the estate, they knowing that Hackley was solvent and able to pay his note, were justified in paying to him the amount he had thus assumed; and the plaintiffs, by their indulgence to Hackley for so long a period, must either submit to a loss attributable entirely to their own neglect, or throw that loss on the estate of the intestate. The plaintiffs have trusted most; they have occasioned the loss, and they ought, in law and equity, to bear it.
Judgment for the defendants.